Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Notice of allowance in response to communication filed on 8/31/2020.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowable over the prior art of record because the art of record does not disclose nor render obvious a level shifter and calculation circuit connected as recited, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ryan Jager/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/17/2021